Citation Nr: 0703804	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for hearing loss, but denied service connection 
for tinnitus.


FINDING OF FACT

The veteran has tinnitus that began during or soon after 
exposure to aircraft engine noise during service.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran contends that he began to have tinnitus during 
service, and that his tinnitus was caused by exposure during 
service to aircraft engine noise.  The veteran had a video 
conference hearing in July 2006 before the undersigned 
Veterans Law Judge.  He reported that during service his 
regular duty was refueling aircraft.  He stated that he was 
regularly exposed to considerable noise from aircraft engines 
while performing this duty.  He indicated that most of the 
time he did not wear any hearing protection while performing 
that duty.

The veteran reported that he worked after service as a 
machinist, working on submarines.  He stated that he was 
required at that job to wear earplugs to protect his hearing, 
and that he wore them.  He related that he currently worked 
as an operator in a waste water plant.  He indicated that 
only one area of the plant was noisy, and that he wore 
earplugs or earmuffs when he was in that area.

On medical examination of the veteran in December 1973 for 
separation from service, audiometric testing showed higher 
auditory thresholds than were shown on audiometric testing at 
his January 1970 service entrance examination.  The 
separation examination contained a notation that the veteran 
believed that he had hearing loss since being in the service, 
due to his occupation on the flight line.  The service 
medical records associated with the veteran's claims file do 
not include any medical history form completed at the time of 
the veteran's separation from service.

The veteran has submitted records of hearing testing he 
underwent for work on numerous occasions between 1981 and 
2001.  Records from 1986 and 1995 note the veteran's reports 
of tinnitus.  In October 2004, the veteran was referred for a 
VA audiology consultation.  He reported that he had been 
exposed to loud aircraft noise while refueling aircraft 
during service, and that he had tinnitus at the time of his 
separation from service in 1974.  At the audiology 
consultation in November 2004, the veteran indicated that he 
had experienced constant bilateral tinnitus since service.  
Testing revealed bilateral sensorineural hearing loss.  In 
January 2005, the audiologist who tested the veteran's 
hearing in November 2004 reviewed the veteran's claims file.  
The audiologist noted that the veteran had not complained of 
tinnitus at the time of separation from service.  The 
audiologist provided the opinion that it was therefore less 
likely than not that the veteran's tinnitus was due to 
excessive noise exposure in the service.  The audiologist 
stated that it was as likely as not that the veteran's 
tinnitus was due to excessive noise exposure in his past 
occupation.

In a July 2006 statement, the veteran's wife wrote that she 
had been married to the veteran since February 1972, when he 
was in the Air Force, serving in Colorado.  She reported that 
shortly after that the veteran had begun complaining about 
hearing ringing and whistling in his ears.  She stated that 
the ringing and whistling in his ears got worse over the 
years.

The veteran has reported significant noise exposure during 
service, and service connection is established for his 
hearing loss.  He reported perceived hearing loss at  his 
service separation examination, but the examination report is 
silent with regard to tinnitus.  The veteran now indicates 
that he perceived tinnitus during service.  His wife recalls 
him complaining of tinnitus during or soon after service.  
The veteran relates that he has been exposed to noise during 
service and at work after service.  He states, however, that 
he usually did not wear ear protection during service, but 
did wear ear protection at work after service.

The VA audiologist is competent to provide an opinion on the 
likely etiology of the veteran's tinnitus.  The veteran's 
statements are competent to the extent that they report his 
symptoms, and his spouse's statement is competent to the 
extent that it reports her first hand knowledge of what the 
veteran was stating to her.  It appears to the Board that the 
opinion by the VA audiologist is based in large part on the 
fact that no complaints of tinnitus were noted at the time of 
the veteran's discharge examination.  However, the veteran 
has indicated in various statements in connection with his 
appeal that he did experience tinnitus during service.  
Although the Board acknowledges that the veteran's statements 
are made in connection with a claim for monetary benefits, 
after reviewing the claims file and the veteran's sworn 
testimony and demeanor at the July 2006 Board hearing, the 
Board believes the veteran to be credible.  Under the 
circumstances of this case, the Board believes that the 
positive evidence is at least in a state of equipoise with 
the negative evidence.  In such situations, the benefit of 
the doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that service connection for 
tinnitus is warranted.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 


ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


